Citation Nr: 0534779	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-25 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1971.

This appeal arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim of 
entitlement to service connection for PTSD.  A Board hearing 
was held at the RO before the undersigned Veterans Law Judge 
in May 2005.  

For the reasons set forth below, the appeal is REMANDED to 
the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

Upon review of the record, the Board finds that additional 
evidentiary development concerning verification of the 
veteran's stressors is warranted.  In the veteran's written 
statements and at the May 2005 hearing before the Board at 
the RO, the veteran has related that he experienced stressful 
experiences while stationed at Tuy Hoa Air Base in Vietnam 
between February 1970 through July 1970.  Specifically, the 
veteran asserts that during this time the air base 
periodically came under enemy mortar and rocket attacks.  The 
veteran also relates that when he was at Tuy Hoa Air Base, a 
fuel truck exploded due to an electrical problem, and that he 
witnessed the truck driver being severely burned.  The 
veteran's service personnel records show that the veteran was 
stationed at Tuy Hoa Air Base from February 1970 until at 
least the end of June 1970.

The ROs February 2005 Supplemental Statement of the Case 
indicates that the veteran's written statement relating these 
events were insufficiently detailed for referral to the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
for corroboration with the veteran's stressor statement.  
However, the Board finds that the experiences related by the 
veteran are sufficiently detailed to warrant an attempt at 
corroboration from the USASCRUR.  The Board emphasizes that 
VA must make reasonable efforts to obtain such records in 
order to fully comply with the duty to assist the veteran 
under 38 U.S.C.A. § 5103A (West 2002 & Supp. 2004).

Accordingly, this case is REMANDED for the following actions:

1.  The AOJ should request that the USASCRUR 
research whether the veteran was subject to 
periodic enemy mortar and rocket attacks while 
assigned to Tuy Hoa Air Base in Vietnam between 
February 1970 through July 1970, and whether there 
is a record of a fuel truck exploding from an 
electrical problem during this time, causing severe 
burns to the driver.  

2.  After this action has been completed, the AOJ 
should take adjudicatory action concerning whether 
the veteran is entitled to service connection for 
PTSD.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


